In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                       No. 15-140V
                                  Filed: June 25, 2015
                                       Unpublished
****************************
VIRGINIA IVES,                            *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Influenza or Flu Vaccine;
                                          *      Shoulder Injury Related to
SECRETARY OF HEALTH                       *      Vaccine Administration [“SIRVA”];
AND HUMAN SERVICES,                       *      Special Processing Unit [“SPU”]
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Esq., Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Christine M. Becer, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

       On February 11, 2015, Virginia Ives filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
caused by the influenza vaccine she received on September 23, 2013. Petition at 1.
Petitioner also alleges that her injuries lasted more than six months and that she
continues to suffer the residual effects of her injury. Id., ¶ 18. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 16, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for her shoulder injury related to vaccine administration [“SIRVA”]. On
June 23, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating petitioner should be awarded $69,517.00 which “represents all elements of


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).”
Proffer at 1.

      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $69,517.00 in the form of a check payable to petitioner, Virginia
Ives. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
          Case 1:15-vv-00140-UNJ Document 16 Filed 06/23/15 Page 1 of 2



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
VIRGINIA IVES,                       )
                                     )
            Petitioner,              )
                                    )   No. 15-140V
      v.                            )   Chief Special Master Vowell
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$68,000.00 for pain and suffering and $1,517.00 for unreimbursed medical expenses, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $69,517.00 in the form of a check payable to petitioner.

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
        Case 1:15-vv-00140-UNJ Document 16 Filed 06/23/15 Page 2 of 2



                                   Respectfully submitted,

                                   BENJAMIN C. MIZER
                                   Principal Deputy Assistant Attorney General

                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   LINDA RENZI
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division


                                     s/Christine Mary Becer
                                   CHRISTINE MARY BECER
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-3665

Date:    June 23, 2015




                                      2